85 F.3d 618
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Mary Kathleen LOBBINS, Defendant-Appellant.
No. 95-5168.
United States Court of Appeals, Fourth Circuit.
Submitted:  December 12, 1995.Decided:  May 10, 1996.

Appeal from the United States District Court for the Southern District of West Virginia, at Parkersburg.   Charles H. Haden II, Chief District Judge.  (CR-94-105)
George J. Cosenza, COSENZA & UNDERWOOD, Parkersburg, WV, for Appellant.   Rebecca A. Betts, United States Attorney, Sharon M. Frazier, Assistant United States Attorney, Huntington, WV, for Appellee.
S.D.W.Va.
AFFIRMED.
Before WILKINSON, Chief Judge, HAMILTON, Circuit Judge, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Mary Kathleen Lobbins appeals from a district court's judgment entered on a guilty plea, convicting and sentencing Lobbins for conspiracy to distribute and distribution of cocaine.   We affirm.


2
Lobbins claims error only in her attorney's representation, which she claims was ineffective--violating her Sixth Amendment right to the effective assistance of counsel.   We have reviewed the record and find that it does not conclusively show incompetence in trial counsel's performance and prejudice therefrom to Lobbins.   Therefore, we decline to address the substance of the claims on direct appeal;  they should be brought in a 28 U.S.C. § 2255 (1988) motion.  United States v. DeFusco, 949 F.2d 114, 120-21 (4th Cir.1991), cert. denied, 503 U.S. 997 (1992);  United States v. Fisher, 477 F.2d 300, 302 (4th Cir.1973).


3
There being no other issues before the court, we affirm the district court's judgment.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED